Citation Nr: 1741213	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-02 827 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of the hearing has been associated with the claims file.  

In a November 2013 rating decision, the RO granted service connection for diabetes mellitus, type II.  As the benefits sought on appeal have been fully resolved in the Veteran's favor, there is no longer a question or controversy remaining with respect to this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the Veteran's claim for service connection for hypertension.  

The Veteran was afforded a VA examination in May 2017 to assess the nature and etiology of his hypertension.  However, the VA examiner did not address Veteran's claim for direct service connection, but solely provided an opinion as to his claim for service connection secondary to his diabetes mellitus, type II.  See February 2011 Veteran's Application for Compensation and/or Pension; see also January 014 VA Form 9.  Therefore, the Board finds that remand is necessary for an addendum opinion to address the Veteran's contentions on a direct basis.  

While on remand, the RO should also attempt to obtain the Veteran's updated VA treatment records and any additional relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  Obtain the Veteran's VA treatment records from May 2014 to the present.

2.  Obtain a supplemental opinion from a clinician to determine the nature and etiology of the Veteran's hypertension.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed, and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  After reviewing the claims file, the examiner should answer the following question completely:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension began in service, or is otherwise related to a disease, event, or injury in service?

The examiner must provide a complete rationale for any opinion provided.  The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  If the examiner rejects the Veteran's reported lay history, he or she should provide a reason for doing so. 

3.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


